UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KYAN WASHINGTON,
                             Plaintiﬀ,

               – against –
                                                        OPINION & ORDER
CORRECTION OFFICER O’MAHONY,                               16 Civ. 9546 (ER)
CAPTAIN TRUTA, CAPTAIN
SMALLS, and THE CITY OF NEW
YORK,
                             Defendants.


RAMOS, D.J.:

       Kyan Washington, proceeding pro se, commenced this action on December 8, 2016,

bringing claims related to an incident that took place in February 2014 while he was a pre-trial

detainee at Otis Bantum Correction Center on Rikers Island. Doc. 2. Before the Court is

Defendants’ motion for summary judgment on all claims. Doc. 52. For the following reasons,

the motion is GRANTED.
I.     BACKGROUND
           Factual Background
       On February 5, 2014, Washington was incarcerated at the Otis Bantum Correctional

Center on Rikers Island. Doc. 62 ¶ 1. He was housed in “Post 2 Lower B,” and assigned a bed
at the very back of the dormitory. Id. ¶¶ 2, 4. At about 9:25 p.m., Correction Oﬃcer O’Mahony,

who was working the evening tour, observed Washington being assaulted while he was sleeping.

Id. ¶¶ 2–5, 11. �e oﬃcers’ station was on the opposite end of Washington’s bed. Id. ¶ 4.

Washington remembers being assaulted by multiple inmates, while O’Mahony reports observing

only one inmate, Kenneth Meeks, assaulting Washington. Id. ¶ 5. In any event, O’Mahony gave

several verbal orders to cease ﬁghting and activated her personal body alarm. Id. ¶ 7.

Washington maintains that these orders could not have been directed towards him, as he was not

ﬁghting and was clearly the victim of an assault. Id. A team of oﬃcers, responding to
O’Mahony’s personal body alarm, arrived either shortly before or after the altercation ended. Id.

¶ 8. �e altercation lasted approximately two minutes. Id. ¶ 6.

       Defendants maintain that Meeks and Washington were subsequently escorted from the

dormitory to the intake area, where Captain Truta was working. Doc. 55 ¶ 8. While in the intake

area, Captain Williams, who is not named as a defendant, sought to obtain a written statement

from Meeks, who refused. Doc. 69 ¶ 31. According to Williams, Meeks stated instead “Yea I

had a ﬁght but Im [sic] not gonna write that; it is what it is.” Doc. 62 ¶ 31. Washington reports,

though Defendants contest, that Williams did not seek to obtain a written statement from him as
well. Doc. 69 ¶ 31. (Washington eventually provided a written statement, three-days after the

incident. Id. ¶ 32.)

       Defendants report that Meeks was brought to the clinic at 12:55 a.m and remained there

for approximately ﬁfteen minutes. Doc. 55 ¶ 9. After Meeks left the clinic, according to

Defendants, Washington was brought in at approximately 1:20 a.m.—nearly four hours after the

incident—and remained there until about 2:45 a.m. Id. ¶ 10. Washington never saw Meeks in

the intake area, and states that he was taken into the clinic at 1:25 a.m., not 1:20 a.m. Doc. 62 ¶¶

9–10. He also states that he was “in obvious and visible pain that he complained of non-stop,”

but was ignored. Doc. 63 at 4. After being seen at the clinic, Washington was taken to the

emergency room at approximately 2:50 a.m. Doc. 62 ¶¶ 12–13. Washington maintains that “the

Physician Assistant called 911 for an ambulance to transfer the plaintiﬀ to the Hospital for a life

threatening emergency, to evaluate abdominal/rib injury and pain.” Id. ¶ 12.

       Washington arrived at Elmhurst Hospital Center at approximately 3:19 a.m. Id. ¶ 14. �e

triage examination found no bruising or redness on his right ribs. Id. ¶ 15. However,

Washington maintains that his injuries were on his left side, consistent with his ultimate

diagnosis, and that the triage nurse erred by concentrating on his right side. Id. Medical records

indicate that Washington had “mild swelling to the left superior orbital ridge,” with moderate

tenderness, and “exquisite tenderness to palpation of the left lower chest wall,” with a small

superﬁcial abrasion to the left forearm. Id. ¶ 16. After taking scans of his head and ribs,


                                                 2
Washington was diagnosed with a sprain to his ribs, multiple contusions, and a hematoma (a very

large bruise). Id. ¶ 17. He was given one dose of Percocet and one dose of ibuprofen at the

hospital, but was not prescribed medication upon discharge. Id. ¶ 18. He was told to follow up

at the clinic on Rikers Island the next day. Id.

       He returned to Rikers Island at approximately 10:00 a.m. later that morning and brought

back to intake, where Captain Smalls was still stationed. Id. ¶ 19. At around 11:15 a.m., he was

brought to the clinic, where he reported experiencing mild discomfort due to pain and was

prescribed a ﬁve-day course of ibuprofen. Id. ¶ 20. After his exam, he was taken back to intake.
Id. ¶ 21. Washington reports that he stayed at intake for approximately ten hours, without access

to his prescribed ibuprofen. Id.; Doc. 63 at II. Afterwards, he was placed in the same dormitory

as Meeks for approximately two and a half hours before the two were eventually moved to

separate dormitories. Doc. 62 ¶ 21; Doc. 63 at II.

       On February 10, 2014, Washington was served with a Report and Notice of Infraction as

a result of the altercation. Doc. 62 ¶ 23. According to the notice, he was charged with ﬁghting

and with refusal to obey a direct order to stop ﬁghting. Id. Washington maintains that he was

falsely charged. Id. Williams, the investigating oﬃcial, recommended the charges to the

adjudication board for disposition. Id. ¶ 24. Washington maintains that this was also done

falsely and arbitrarily. Id. After a disciplinary hearing—which Washington attended and at

which he pled not guilty—he was found not guilty and the infraction was dismissed. Id. ¶¶ 25–

26. On February 14, 2014, he was served with a Hearing Report and Notice of Disciplinary

Disposition, informing him that he was found not guilty, that the infraction had been dismissed,

and that he had appellate rights. Id. ¶ 27. On February 17, 2014, Williams completed his ﬁnal

investigative report. Id. ¶ 33. Washington maintains that, in this report, Williams wrote that

“[b]oth inmates were counseled that D.O.C. [Department of Corrections] do [sic] not tolerate this

type of behavior. When feeling unsafe/threatened to notify any D.O.C. staﬀ member for

intervention. Both inmates were infracted. Injuries sustained by both inmates are consistent

with an inmate on inmate ﬁst ﬁght.” Id. ¶ 27. He maintains that, pursuant to this report, “he was


                                                   3
still found to be ﬁghting and disobeying a direct order, even though he was found not guilty.” Id.

On April 1, 2014, Washington ﬁled a Notice of Claim in connection with the February 2014

incident. Id. ¶ 28.
           Procedural History
       Washington ﬁled this action on December 8, 2016 and subsequently amended his

complaint to add O’Mahony, Truta, Smalls, and the City as Defendants. Docs. 2, 21.

O’Mahony, Truta, and the City answered the complaint on May 19, 2017. Doc. 23. Smalls

answered the complaint on August 7, 2017. Doc. 33. On July 17, 2017, Washington requested

permission to ﬁle a second amended complaint. Doc. 30. In his proposed amended complaint,

Washington added causes of action under 42 U.S.C. § 1983 (“§ 1983”) against all Defendants.

Id., Ex. A. Speciﬁcally, he brought claims for deliberate indiﬀerence to medical care, negligence,

denial of pain medication, being wrongly and falsely accused of ﬁghting, negligent and

intentional inﬂiction of emotional distress, supervisory liability, and municipal liability. Id. In

June 2018, Defendants requested permission to depose Washington, which the Court granted.

Docs. 38–39. On April 2, 2019, the Court directed the parties to provide a status report, which

they did by April 16, 2019. Docs. 40, 43, 45.

       Defendants then requested that the Court set a brieﬁng schedule for its anticipated motion

for summary judgment. 49. Defendants ﬁled the instant motion for summary judgment on July

10, 2019. Doc. 52. For the ﬁrst time in his opposition to the motion, Washington raised claims

for deliberate indiﬀerence to safety, lack of access to the courts, and violation of Department of

Correction Rules and Regulations. Read liberally, Washington’s papers, taken together, can best

be read to bring causes of action under § 1983 for deliberate indiﬀerence to medical care against

Truta and Smalls, deliberate indiﬀerence to safety against O’Mahony and Smalls, false

accusation against O’Mahony, violation of Department of Correction Rules and Regulations

against O’Mahony, deprivation of access to the courts against O’Mahony; state law claims for

negligence and negligent and intentional inﬂiction of emotional distress against all Defendants;

and respondeat superior liability against the City.


                                                  4
        �e Court will consider each of these claims in turn. 1
II.     LEGAL STANDARD
        Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the

evidence is such that a reasonable jury could return a verdict for the non-moving party.” Senno v.

Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR Joint

Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it might

“aﬀect the outcome of the suit under the governing law.” Id. (internal quotation marks and

citation omitted).

        �e party moving for summary judgment is ﬁrst responsible for demonstrating the

absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Where, like here, “the burden of proof at trial would fall on the nonmoving party, it

ordinarily is suﬃcient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim.” Simsbury-Avon Pres. Club, Inc. v. Metacon Gun

Club, Inc., 575 F.3d 199, 204 (2d Cir. 2009) (citing Celotex, 477 U.S. at 322–23). If the moving

party meets its burden, “the nonmoving party must come forward with admissible evidence

suﬃcient to raise a genuine issue of fact for trial in order to

avoid summary judgment.” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)

(citing Celotex, 477 U.S. at 322–23).

        In deciding a motion for summary judgment, the Court must “construe the facts in the

light most favorable to the non-moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)

(internal quotation marks and citation omitted). However, in opposing a motion

1
  Defendants request that the Court not consider any claims raised by Washington for the ﬁrst time in opposition and
that it deem waived any arguments to which Washington failed to respond. Doc. 68 at 2–5. �ey also request that
the Court not consider any argument for which Washington has not provided any legal support. Id. at 1–2. Given
Washington’s pro se status, the Court denies these requests. As such, it will consider all arguments raised by
Washington, regardless of when or how they were raised. However, the Court agrees that evidence of subsequent,
unrelated misconduct by Truta is irrelevant to this case and, as such, will disregard it. Id. at 10.



                                                         5
for summary judgment, the nonmoving party may not rely on unsupported assertions, conjecture,

or surmise. Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995).

�e non-moving party must do more than show that there is “some metaphysical doubt as to the

material facts.” McClellan v. Smith, 439 F.3d 137, 144 (2d Cir. 2006) (internal quotation mark

omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

To defeat a motion for summary judgment, “the non-moving party must set forth signiﬁcant,

probative evidence on which a reasonable fact-ﬁnder could decide in its favor.” Senno, 812 F.

Supp. 2d at 467–68 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256–57 (1986)).
       �e Second Circuit has made clear that “special solicitude should be aﬀorded pro se

litigants generally, when confronted with motions for summary judgment.” Graham v. Lewinski,

848 F.2d 342, 344 (2d Cir. 1988) (citing Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 642

(2d Cir. 1988)). Pro se litigants’ submissions “are held ‘to less stringent standards than formal

pleadings drafted by lawyers.’” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (per curiam)

(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)); see also Young v. New York City Dep’t of

Educ., No. 09 Civ. 6621, 2010 WL 2776835, at *5 (S.D.N.Y. July 13, 2010) (noting that the same

principles apply to briefs and opposition papers ﬁled by pro se litigants). Although “pro se status

‘does not exempt a party from compliance with relevant rules of procedural and substantive

law,’” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (quoting Traguth v.

Zuck, 710 F.2d 90, 95 (2d Cir. 1983)), courts read the pleadings and opposition papers submitted

by pro se litigants “liberally and interpret them ‘to raise the strongest arguments that they

suggest,’” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (quoting Burgos v. Hopkins,

14 F.3d 787, 790 (2d Cir. 1994)). �e obligation to read a pro se litigant’s pleadings leniently

“applies with particular force when the plaintiﬀ’s civil rights are at issue.” Jackson v. NYS Dep’t

of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (citing McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004)). “However, a pro se party’s ‘bald assertion,’ completely unsupported by

evidence, is not suﬃcient to overcome a motion for summary judgment.” Lee v. Coughlin, 902

F. Supp. 424, 429 (S.D.N.Y. 1995) (quoting Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).


                                                  6
III.   DISCUSSION
           Section 1983 Claims
       “Section 1983 provides a private cause of action for ‘the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws’ of the United states.” Boyland v.

Wing, 487 F. Supp. 2d 161, 167 (E.D.N.Y. 2007) (quoting 42 U.S.C. § 1983). “Section 1983 ‘is

not itself a source of substantive rights,’ but merely provides ‘a method for vindicating federal

rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v.

McCollan, 443 U.S. 137, 144 n.3 (1979)).
           Deliberate Indiﬀerence
       In the instant case, Washington alleges deliberate indiﬀerence against O’Mahony, Truta,

and Smalls. He alleges that O’Mahony was deliberately indiﬀerent to his safety when she failed

to promptly stop the assault; that Truta was deliberately indiﬀerent to his medical care when he

had to wait four hours to be seen at the clinic after the altercation, even though he was

complaining constantly of pain; and that Smalls was deliberately indiﬀerent to his medical care

when he denied him pain medication upon his return from the emergency room and also

deliberately indiﬀerent to his safety when he returned Washington to the same dormitory as his

alleged attacker.

       Jailed individuals are protected against “deliberate indiﬀerence to conditions that pose a

substantial risk of serious harm to his physical well-being” by the Eighth Amendment or the

Fourteenth Amendment. Ortiz v. Dep’t of Corr. of City of New York, No. 08 Civ. 2195 (RJS)

(HBP), 2011 WL 2638137, at *4 (S.D.N.Y. Apr. 29, 2011), report and recommendation adopted

sub nom. Ortiz v. Hernandez, 2011 WL 2638140 (S.D.N.Y. 2011). “If the individual is a

sentenced prisoner, the source of protection is the Eighth Amendment. If the individual is a

pretrial detainee, the source of protection is the Due Process Clause of the Fourteenth

Amendment.” Id. (citations omitted). Under the Fourteenth Amendment, deliberate indiﬀerence

is measured from an objective perspective.” Smith v. Outlaw, No. 15 Civ. 9961 (RA), 2017 WL

4417699, at *2 (S.D.N.Y. Sept. 30, 2017) (citing Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir.



                                                 7
2017)). Because Washington was a pre-trial detainee at the time of the events, his claim will be

evaluated under the Fourteenth Amendment.
       a. Deliberate Indiﬀerence to Medical Care
       “To state a claim for deliberate indiﬀerence to medical care, Washington must show that

(1) he suﬀered an objectively suﬃcient “serious medical condition,” and (2) the prison oﬃcial

acted with “deliberate indiﬀerence to that serious medical need.” Chavis v. Kienert, No. 03 Civ.

0039 (FJS) (RFT), 2005 WL 2452150, at *22 (N.D.N.Y. Sept. 30, 2005) (citing Farmer v.

Brennan, 511 U.S. 825, 834 (1994)). To meet the second prong of this inquiry, a pretrial detainee

“can allege either that the defendants knew that failing to provide the complained of medical

treatment would pose a substantial risk to his health or that the defendants should have known

that failing to provide the omitted medical treatment would pose a substantial risk to the

detainee’s health.” Charles v. Orange Cty., 925 F.3d 73, 87 (2d Cir. 2019). “Whether the state

knew or should have known of the substantial risk of harm to the detainee is a question of fact

subject to demonstration in the usual ways, including inference from circumstantial evidence.”

Id. (citing Farmer, 511 U.S. at 842).

       Washington alleges that he was ﬁrst deprived of adequate medical care when he had to

wait four hours to be seen at the clinic on Riker’s Island and that he was again deprived of

adequate medical care when he was not given pain medication for approximately ten hours

before being returned to the dormitory. �e record establishes that Washington suﬀered injuries

to his ribs, head, and arm. Doc. 62 ¶ 16. His medical treatment included two doses of pain

medication, radiological scans, and, upon returning to Rikers Island, a subsequent ﬁve-day

course of ibuprofen. Id. ¶¶ 18, 20.

       �e crux of Washington’s claims is that Truta and Smalls were deliberately indiﬀerent to

his medical needs is that there was a delay in his medical care, both before being sent to the

hospital and immediately afterwards. �ere are no allegations that the treatment itself was

insuﬃcient. “When the basis for a prisoner’s claim ‘is a temporary delay or interruption in the

provision of otherwise adequate medical treatment,’ this Court examines whether the delay itself


                                                 8
created a risk of harm.” Valdiviezo v. Boyer, 752 F. App’x 29, 32 (2d Cir. 2018) (quoting Smith v.

Carpenter, 316 F.3d 178, 185–86 (2d Cir. 2003)). “In considering whether a delay caused a risk

of harm, a court may consider the absence of adverse medical eﬀects or demonstrable physical

injury.” Id. (internal quotation marks and citation omitted). Here, there are no allegations that

Washington’s injuries were in any way exacerbated or made worse by either Truta’s or Small’s

delay. Although the Court appreciates that Washington was in pain during this time, his “cannot

be characterized as a condition of ‘urgency’ that mandated more swift treatment than [he]

received.” Ford v. Rodriguez, 15 Civ. 4909 (PAC) (GWG), 2016 WL 6776345, at *5 (S.D.N.Y.
Nov. 16, 2016). �erefore, Washington has failed to establish that he had a serious medical

condition so as to maintain a claim for deliberate indiﬀerence to medical care. See, e.g., id.

(collecting cases).
           Deliberate Indiﬀerence to Safety
       “�e Constitution imposes a duty on prison oﬃcials to ‘take reasonable measures to

guarantee the safety of the inmates.’” Luckey v. Jonas, 18 Civ. 8103 (AT) (KNF), 2019 WL

4194297, at *3 (S.D.N.Y. Sept. 4, 2019) (quoting Farmer, 511 U.S. at 832)). “In particular, a

prison oﬃcial has a duty to protect prisoners from violence from other prisoners.” Nunez v.

Goord, 172 F. Supp. 2d 417, 430 (S.D.N.Y. 2001). To establish a claim for deliberate

indiﬀerence to safety, plaintiﬀs must show “(1) that the failure to intervene or protect the inmate

was suﬃciently serious such that it caused an unquestioned and serious deprivation of basic

human needs and (2) that the defendant acted with a suﬃciently culpable state of mind.” Corley

v. City of New York, 14 Civ. 3202 (GHW), 2017 WL 4357662, at *12 (S.D.N.Y. Sept. 28, 2017)

(internal quotation marks and citation omitted).

       To establish the ﬁrst prong, “the focus of inquiry must be, not the extent of the physical

injuries sustained in an attack, but rather the existence of a substantial risk of serious harm.”

Blake v. Kelly, No. 12 Civ. 7245 (ER), 2014 WL 4230889, at *5 (S.D.N.Y. Aug. 26, 2014)

(internal quotation marks and citation omitted). “A substantial risk of serious harm can be

demonstrated where there is evidence of a previous altercation between a plaintiﬀ and an


                                                   9
attacker, coupled with a complaint by plaintiﬀ regarding the altercation or a request by plaintiﬀ

to be separated from the attacker.” Gilmore v. Rivera, No. 13 Civ. 6955 (RWS), 2014 WL

1998227, at *3 (S.D.N.Y. May 14, 2014). However, in certain circumstances, such claims can

also exist “in the absence of any allegation of a history of altercations between plaintiﬀ and his

attacker.” Blake, 2014 WL 4230889, at *5.

        Washington’s deliberate indiﬀerence to safety claims stem from O’Mahony’s alleged

failure to protect him from his attacker(s), as well as from Smalls’s decision to return him to the

same dormitory as Meeks for a period of two and a half hours. �e attack on Washington can
only be described as a “surprise attack.” �ere are no allegations of previous altercations

between Washington and any other inmate; nor is there any indication that he and Meeks even

knew each other. “Courts in this Circuit routinely deny deliberate indiﬀerence claims based on

surprise attacks.” Franzese v. City of New York, No. 17 Civ. 3020 (AJN), 2018 WL 5924354, at

*3 (S.D.N.Y. Nov. 13, 2018) (collecting cases). “�is is because in a surprise attack, it is diﬃcult

to infer that a corrections oﬃcer would have known, or should have known, of a risk to the

plaintiﬀ.” Id. Yet, courts have also held that “[a] ‘surprise attack,’ . . . is only a surprise for so

long.” Luckey, 2019 WL 4194297, at *4. However, to the extent Washington claims that

O’Mahony did not react quickly enough to the attack, the facts of this case do not support such a

theory. Here, the entire altercation lasted approximately two minutes. During that time,

O’Mahony, who was stationed on the opposite end of the room, noticed the attack, gave several

verbal warnings, activated her personal body alarm, and waited for back-up oﬃcers to arrive.

�ese actions all necessarily occurred within a short period of time. �ese facts do not suggest in

the least that O’Mahony “witnessed the attack on plaintiﬀ and . . . failed to take action to prevent

it.” Taylor v. City of New York, No. 16 Civ. 7857 (NRB), 2018 WL 1737626, at *12 (S.D.N.Y.

Mar. 27, 2018).

        As to Washington’s suggestion that O’Mahony was not at her post at the time of the

incident, this is unsupported by the record. Washington has maintained throughout this litigation

that he was asleep at the time the attack occurred. �ere is no way Washington would have ﬁrst-


                                                   10
hand knowledge that O’Mahony was not at her post at the time; nor does he oﬀer any evidence to

support this proposition. Furthermore, even if O’Mahony were away from her post at the time,

this constitutes, at most, a claim for negligent supervision, which “is not suﬃcient for liability

under § 1983.” Grant v. Burroughs, 96 Civ. 2753 (MGC), 2000 WL 1277592, at *3 (S.D.N.Y.

Sept. 8, 2000). Washington’s claims against O’Mahony, then, are insuﬃcient as a matter of law.

        His claims against Smalls are similarly inﬁrm. �ere are no facts to suggest that Smalls

knew who Washington’s attackers were, or to indicate that Washington requested to be separated

from his attackers. To the extent Washington raises any claims against Smalls for deliberate
indiﬀerence to safety, these claims fail as well.
            False Accusation
        Washington next argues that O’Mahony wrongly and falsely accused him of being a

participant in the altercation, rather than its victim. He maintains that, as a result of this false

accusation, he was punished “by being kept in the intake area for four hours without any medical

care or knowledge that he was being falsely accused of ﬁghting.” Doc. 63 at 4. He also raises

discrepancies between O’Mahony’s report of the incident—which states that he was being

punched in the back by one inmate—and his actual injuries, which included only injuries to the

front part of his body, as well as between his recollection of being assaulted by multiple inmates.

However, these disputes do not go to a material fact. Even assuming everything Washington

asserts is true, it is well-settled that “prison inmate[s] ha[ve] no constitutionally guaranteed

immunity from being falsely or wrongly accused of conduct which may result in the deprivation

of a protected liberty interest.” Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986). “As long

as prison oﬃcials grant the inmate a hearing and an opportunity to be heard, the ‘ﬁling of

unfounded charges d[oes] not give rise to a per se constitutional violation actionable under

section 1983.” Franco v. Kelly, 854 F.2d 584, 587 (2d Cir. 1988) (quoting Freeman, 808 F.2d at

953). �e Second Circuit has therefore found that “the key inquiry in assessing an allegation that

an inmate has been found guilty of false disciplinary charges is whether or not the prison has

provided the inmate with the minimum procedural due process protections guaranteed by the


                                                    11
Fourteenth Amendment.” Id. Here, there are no allegations that Washington was not aﬀorded

basic procedural protections. Indeed, he not only had a hearing, but was cleared of all charges.

“�e issuance of false misbehavior reports and provision of false testimony against an inmate by

corrections oﬃcers is insuﬃcient on its own to establish a denial of due process.” Mitchell v.

Senkowski, 158 F. App’x 346, 349 (2d Cir. 2005). Washington’s claims for false accusations

against O’Mahony, then, do not rise to the level of a constitutional violation for purposes of §

1983.
           Violation of Department of Correction Rules and Regulations
        Washington also argues that O’Mahony failed to abide by the Department of Correction’s

Rules and Regulations when she ﬁled the allegedly false report. “But a violation of procedural

rules or regulations, without more, is not enough to establish a federal constitutional claim.”

Rasheen v. Adner, 356 F. Supp. 3d 222, 238 (N.D.N.Y. 2019); see also Cerbelli v. City of New

York, 99 Civ. 6846 (ARR) (RML), 2008 WL 4449634, at *10 (E.D.N.Y. Oct. 1, 2008) (“[L]ocal

agency-established policies . . . do not establish constitutional standards.” (citing Poe v. Leonard,

282 F.3d 123, 145–46 (2d Cir. 2002)). �is claim, then, must also fail.
           Deprivation of Access to the Courts
        Finally, Washington claims that O’Mahony’s allegedly false narrative deprived him of

access to the courts. In particular, he appears to allege that O’Mahony’s failure to identify his
multiple attackers prevented him from ﬁling charges against these attackers. “[T]he fundamental

constitutional right of access to the courts requires prison authorities to assist inmates in the

preparation and ﬁling of meaningful legal papers by providing prisoners with adequate law

libraries or adequate assistance from persons trained in the law.” Bounds v. Smith, 430 U.S. 817,

828 (1977), abrogated in part on other grounds by Lewis v. Casey, 518 U.S. 343 (1996).

However, such a claim requires prisoners to “demonstrate that the alleged shortcomings in the

library or legal assistance program hindered his eﬀorts to pursue a legal claim.” Lewis, 518 U.S.

at 351. In other words, plaintiﬀs must show “actual injury.” Id. at 349. “To state a claim for

denial of access to the courts . . . a plaintiﬀ must allege that the defendant took or was


                                                  12
responsible for actions that hindered [the plaintiﬀ’s] eﬀorts to pursue a legal claim.” Davis v.

Goord, 320 F.3d 346, 351 (2d Cir. 2003) (internal quotation marks and citations omitted).

       Here, Washington has stated neither that he does not have access to an adequate law

library nor that he lacks adequate legal assistance. Instead, he claims that he was injured by

O’Mahony’s “false narrative,” because he was unable to bring suit against his supposed multiple

attackers. Washington’s allegations do not constitute a recognized basis for an access-to-the

courts claim. Even if they did, Washington has failed to show injury. Washington was well-

aware of at least one of his attackers—Meeks. �erefore, had he wanted to bring suit on the
basis of his attack, he could have, at the very least, sued Meeks and later joined any other

attackers that came to light. Moreover, as discussed above, Washington does not have a

“constitutionally guaranteed immunity from being falsely or wrongly accused of conduct which

may result in the deprivation of a protected liberty interest.” Freeman, 808 F.2d at 951. �e

Court will therefore grant Defendants’ motion for summary judgment on this claim as well.
           Municipal Liability
       To state a § 1983 claim against a municipality, like the City, plaintiﬀs must allege facts

showing: “(1) the existence of a municipal policy, custom, or practice, and (2) that the policy,

custom, or practice caused the violation of the plaintiﬀ’s constitutional rights.” Jean v. AMKC

C95 Intake, 18 Civ. 3294 (CM), 2018 WL 10408875, at *2 (S.D.N.Y. May 15, 2018) (citing Bd.

of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Jones v. Town of East Haven,

691 F.3d 72, 80 (2d Cir. 2012)). Washington has failed not only to allege any violation of his

constitutional rights, as discussed above, but also any City policy, custom, or practice that caused

any such violation. As such, a § 1983 cause of action against the City cannot lie.




                                                13
             State Law Claims
         Washington also brings claims for negligence and for negligent and intentional inﬂiction

of emotional distress. 2 Under 28 U.S.C. § 1367(c)(3), the Court may decline to exercise

jurisdiction over any non-federal claims over which it could have supplemental jurisdiction if the

Court has dismissed all of the claims over which it has original jurisdiction. Subject matter

jurisdiction in the instant action is based on federal question, 28 U.S.C. § 1331, and the

jurisdictional counterpart to § 1983, 28 U.S.C. § 1343.

         Having disposed of all of Plaintiﬀ’s federal claims, it would be inappropriate to

adjudicate the remaining state law claims. �erefore, the Court declines to retain jurisdiction

over the remaining state law claims and dismisses them without prejudice. See United Mine

Workers v. Gibbs of Am., 383 U.S. 715, 726 (1966) (“[I]f the federal claims are dismissed before

trial . . . the state claims should be dismissed as well.”).
IV.      CONCLUSION
         For the foregoing reasons, the Court GRANTS Defendants’ Motion for Summary

Judgement on all of the federal claims. It declines to retain supplemental jurisdiction over the

remaining state law claims and therefore DISMISSES those claims without prejudice. �e Clerk

of Court is respectfully directed to terminate this motion, Doc. 52, to enter judgment in favor of

Defendants, and to close this case.


         SO ORDERED.


Dated:     March 18, 2020
           New York, New York

                                                                       EDGARDO RAMOS, U.S.D.J.




2
 Washington brings his negligence claims under § 1983. However, because negligence is insuﬃcient to support a §
1983 claim, the Court will interpret these claims as state law claims. See Hayes v. New York City Dep’t of Corr., 84
F.3d 614, 620 (2d Cir. 1996).




                                                        14
